DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 4-5, 7-10, 11, 14-15, 17-20 have been considered but are moot because the amendments to the claims necessitate a new grounds of rejection.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 5, 7-10, 11, 14-15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2011/0302598 to Lundgren (“Lundgren”), in view of U.S. Pub. No. 2010/0083371 to Bennetts et al. (“Bennetts”).
6.	Regarding claim 1, Lundgren teaches a computer-implemented method, comprising: 
under control of one or more computer systems configured with executable instructions (Figure 1 shows one or more computer systems and Figure 3 teaches a computer-implemented method of controlling the one or more computer systems), 
user by using computer vision processing; (in Figure 3 reference number 308 the gateway determines the identity of a user attempting to access content; paragraph [0072] teaches a camera for generating image data and further teaches analyzing an image received from the camera by performing facial recognition.  Based on paragraphs [0069] and [0072], the system uses computer vison by make decisions such as granting access to specific content based on results from analyzing image data—for example recognizing that a user is a child by analyzing image data of the user and allowing access to certain content according to such determination); 
generating audio data representing the first user by using voice recognition processing (paragraph [0072] teaches a microphone that generates audio data by picking up a user’s voice, and the system performs voice recognition on the audio data generated by the microphone sensor); 
determining environmental information associated with a location of a computing device generating the image or audio data (paragraph [0069] teaches that the gateway allows or restricts access to content by a requesting device based on many determinations which can include attributes of the requesting device, and paragraph [0071] further teaches that an attribute of the device can be the location of the requesting device); and
causing presentation of content, based at least on the environmental information and determining that the first user is present (paragraph [0073] teaches allowing or restricting access to content “based on…the user consuming the content.”  An example is given that a parent may configure the gateway to restrict their children from certain aspects of media consumption.  Additionally, paragraphs [0069]. [0071-2] teach that access to content is based on the environmental information such as location of the device). 
generating authentication data corresponding to the first user based on a combination of the computer vision processing and the voice recognition processing;   (Lundgren teaches that the gateway 102 performs user authentication or account authentication, see paragraph [0063], and also teaches using facial recognition and voice recognition to recognize a user in paragraph [0072].  While it may be implied, Lundgren does not explicitly teach generating authentication data corresponding to the first user based on a combination of computer vision processing and voice recognition processing.  Bennetts will address this, below.)
determining that the first user is present using the authentication data, (paragraph [0072] further teaches “determine a user…based on one or more sensors” by performing facial recognition on the image from the camera and voice recognition on the audio data from the microphone.  The user is determined by analyzing an image and audio data and matching it to data that is unique to a particular user such as facial image data or voice data pertaining to said particular user.  Paragraph ]0063] teaches that the system performs user authentication or account authentication and thus it is implied that the user is determined based on authentication data, however it is not explicitly state that the user is determined to be present using authentication data.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lundgren with that of Bennetts to generate authentication data based on computer vision processing of image data and voice recognition processing and determining the first user is present using the authentication data, so that the system can verify a person’s identity in a highly accurate manner based on the unique features of a person’s face and provide additional security using a second metric of voice recognition.  
	Regarding claim 5, Lundgren in view of Bennetts teach the computer-implemented method of claim 1, further comprising: receiving at least one content preference; and associating the content preference with the first individual (in the example in paragraph [0073], a “content preference” for a child user is that the content or media is not loud, where said preference is received by the system when the parent user configures the gateway as such.  Then, the restriction on volume is associated with the profile of the associated child user; see also paragraph [0072] further teaching the user profiles associated with users of the device stored in the gateway; examples of other content preferences are outlined in paragraph [0070]). 
 	Regarding claim 7, Lundgren in view of Bennetts teach the computer-implemented method of claim 1, wherein the content includes at least one or more of video content, audio content, or image content (paragraph [0070] teaches that the content may be audio tracks, video files, or image files). 
	Regarding claim 8, Lundgren in view of Bennetts teach the computer-implemented method of claim 1, further comprising: determining an identity of a person in proximity of a computing device presenting the content based on one or more of the image data, the audio data, or a presence of a device associated with the person; and determining a user profile associated with the identity of the person (paragraph [0097] teaches identifying a user  by requesting input from a sensor and processing the sensor input to identify the user and then looking up a profile of the user stored in memory; paragraph [0054] teaches that the sensor may be a camera or microphone, etc.).
Regarding claim 9, Lundgren in view of Bennetts teach the computer-implemented method of claim 1, further comprising: determining at least a portion of the content is inappropriate based at least in part on a location of a computing device and a user profile; and adjusting presentation of the at least the portion of the content (paragraph [0101] teaches that restrictions may be set on content presentation, for example a certain higher volume of audio may be restricted and thus considered inappropriate; the gateway allows or restricts content to a requesting device 104 based on many potential determinations at least including attributes of the requesting device 104, and paragraph [0071] teaches that one of said attributes is location of the requesting device—for  example which building and/or room the device is in.  Thus any content that is affected based on the location attribute of the device is considered the inappropriate content.  The claim does not define what “inappropriate” is, so it is interpreted to mean any content that the user sets to restrict or affect based on a device attribute such as location; incidentally paragraph [0070] describes a narrower sense of the word in terms of media content including violence or vulgarity.  See also paragraph [0099] regarding determining content presentation based further on the user profile). 
	Regarding claim 10, Lundgren in view of Bennetts teach the computer-implemented method of claim 9, wherein the user profile includes one or more restrictions, the method further comprising: determining the content based at least in part on the one or more restrictions (paragraph [0097] teaches that in determining whether to grant the request for content by a requesting device, a user’s profile may be accessed and verified using sensor collected data, to make the determination or granting or restricting access.  Examples of restricting access to content can be a restriction on volume of content, time of night, or age of the user, such as in paragraph [0073].  
Claims 11, 15, 17-20 are rejected similarly to claims 1, 5, 7-10. 	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697